Citation Nr: 0918490	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-28 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss prior to February 28, 2009, and entitlement to a rating 
in excess of 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to 
February 1946.  

This matter comes to the Board on appeal from January 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
rating decision, in pertinent part, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for right shoulder disability and denied an increased rating 
for the Veteran's service-connected bilateral hearing loss.  
The Veteran's disagreement with those decisions led to this 
appeal.  During the course of the appeal, the RO reopened the 
right shoulder disability claim and denied it on the merits, 
after which the Veteran continued his appeal.  The Veteran 
and his wife testified at a Board hearing in August 2008.  

In a decision dated in October 2008, the Board affirmed the 
decision to reopen the right shoulder disability service 
connection claim and remanded that issue for additional 
development.  In addition, the Board remanded the hearing 
loss increased rating claim.  While in claim was in remand 
status, the Appeals Management Center (AMC) granted a 
30 percent rating for the Veteran's bilateral hearing loss 
effective February 28, 2009, and the Veteran continued his 
appeal.  The case now before the Board for further appellate 
consideration.  

The issue of service connection for right shoulder disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 19, 2008, the Veteran's hearing impairment 
was no worse than Level II in the right ear and no worse than 
Level IV in the left ear; the evidence shows that as of 
June 19, 2008, the Veteran's hearing impairment was Level III 
in the right ear and Level IV in the left ear.  

2.  Prior to February 28, 2009, there is no evidence that the 
Veteran's hearing impairment was worse than Level III in the 
right ear and Level IV in the left ear; and there is no 
evidence that the hearing impairment has worsened beyond the 
Level VI shown in each ear as of February 28, 2009.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable schedular rating 
for the Veteran's bilateral hearing loss were not met prior 
to June 19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

2.  The schedular criteria for a 10 percent rating, but no 
higher, for bilateral hearing loss were met as of June 19, 
2008; the schedular criteria for a rating in excess 
of 10 percent for bilateral hearing loss were not met prior 
to February 28, 2009, and the schedular criteria for a rating 
in excess of 30 percent from that date have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the Veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his hearing loss increased rating claim in 
January 2005.  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in a letter dated in March 2005, prior to the 
initial adjudication of the increased rating claim, the RO 
notified the Veteran it was working on his claim and that it 
had received private medical records from Benn Gilmore, M.D., 
of The American Ear, Nose & Throat Institute.  The RO told 
the Veteran that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected condition had gotten 
worse.  The RO notified the Veteran that he could submit 
evidence showing his bilateral hearing loss had increased in 
severity.  The RO explained that this evidence could be a 
statement from his doctor, containing physical and clinical 
findings, the results of laboratory tests, and the dates of 
examinations and tests.  The RO told the Veteran that he 
could also submit statements form other individuals who are 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
The RO requested that the Veteran furnish the dates and 
location of treatment if he had recently received treatment 
at a VA facility or treatment authorized by VA; the RO 
explained that it would then obtain the reports of such 
treatment.  In addition, the RO told the Veteran that if he 
had not recently been examined or treated by a doctor and he 
was unable to submit other evidence of increased disability, 
he could submit his own statement describing his symptoms, 
their frequency and severity, and additional disablement 
caused by his disability.  

In addition, in a December 2006 letter to the Veteran, the RO 
discussed the assignment of disability ratings and effective 
dates.  The RO explained that depending on the disability 
involved, it would assign a rating from 0 percent to as  much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  The RO told the Veteran that if he had any 
information or evidence that he had not previously told VA 
about or had not submitted, and that information or evidence 
concerned the level of his disability, he should submit it or 
tell VA about it.  The RO stated that examples of evidence 
the Veteran should identify included:  information about on-
going treatment records, including VA or other federal 
treatment records he had not previously told VA about; recent 
Social Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The RO 
reiterated that it would get any federal records he told VA 
about and that while he was responsible for getting any 
private records he identified, the RO would try to help him 
if he requested the RO to do so.  In the same letter, the RO 
described the kind of evidence considered in determining an 
effective date and provided examples of the evidence the 
Veteran should identify or provide.  

In addition in August 2008, in response to the decision of 
the Court in Vasquez-Flores v. Peake, the again described how 
VA determines a disability rating and provided the Veteran 
specific information on how VA assigns evaluations for 
hearing impairment and explained that in rare cases a 
disability rating other than the levels found in the schedule 
for a specific condition is the impairment was not adequately 
covered by the rating schedule.  The RO specifically stated 
that in determining the disability rating it considers:  the 
nature and symptoms of the condition; severity and duration 
of the symptoms; impact of the condition and symptoms on 
employment and daily life; and specific test or measurement 
results such as audiometric tests in the case of hearing 
loss.  As examples of evidence the Veteran should identify or 
submit the RO listed: information about ongoing treatment 
records, including VA or other Federal treatment records not 
previously identified; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; statements discussing his disability 
symptoms from people who have witnessed how they affect him; 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his increased rating claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  This procedural defect was cured because after 
the RO provided substantial content-complying notice, the 
claim was readjudicated as evidenced by the supplemental 
statements of the case in August 2008 and April 2009.  
Mayfield v. Nicholson, 444 F.3d 1317, 1333-34 (Fed. Cir. 
2007) (timing error can be cured by adequate notice and 
subsequent readjudication without resorting to prejudicial 
error analysis).  

As to the duty to assist, VA records for the Veteran have 
been obtained, and he has been provided VA examinations 
pertinent to his claim.  In August 2008, the Veteran 
testified at a Board hearing.  At that time he submitted 
additional evidence to the Board, and in accordance with 
38 C.F.R. § 20.1304 (2008), waived consideration of that 
evidence by the RO.  The Veteran has not indicated that he 
has or knows of any additional information or evidence 
pertaining to his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  

Increased ratings-in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the Veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

In its January 2006 rating decision, the RO denied an 
increased rating for the Veteran's bilateral hearing loss 
disability, which was at that time rated as noncompensably 
disabling.  The Veteran disagreed with that decision, and 
during the course of the appeal, the RO granted a 30 percent 
rating for the Veteran's bilateral hearing loss effective 
from February 28, 2009.  The Veteran continued his appeal, 
and the issue before the Board is entitlement to a 
compensable rating for bilateral hearing loss prior to 
February 28, 2009, and entitlement to a rating in excess of 
30 percent from that date.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  
38 C.F.R. § 4.85(d).  The Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Background and analysis

In this case, the Veteran submitted medical records from the 
office of his ear, nose, and throat physician, Dr. Gilmore.  
Audiometric tests were conducted by an audiologist in 
December 2004, and pure tone thresholds, in decibels (db), 
were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
20
25
45
LEFT

15
20
30
45

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 88 percent in the left ear.  
The pure tone average was 26 db in the right ear and 28 db in 
the left ear.  These audiologic results produce a numeric 
designation of Level I in the right ear and Level II in the 
left ear.  

At a VA audiology examination in November 2005, pure tone 
thresholds in db were:  




HERTZ




1000
2000
3000
4000
RIGHT

30
30
35
45
LEFT

35
35
40
45

Speech audiometry revealed speech recognition of 84 percent 
in each ear.  The pure tone average was 35 db in the right 
ear and 39 db in the left ear.  These audiologic results 
produce a numeric designation of Level II in each ear.  The 
Veteran said he had greatest difficulty hearing the 
television at normal volume and hearing in meetings.  

VA medical records show the Veteran was evaluated for hearing 
aids in February 2006, and after examination, the test 
results were normal to mild hearing loss through 3000 Hz, 
sloping to a severe high frequency sensorineural hearing 
loss.  The audiologist stated that speech in noise testing 
revealed moderate difficulty understanding.  She said that 
results were consistent with aging and noise-induced cochlear 
pathology.  Treatment goals in order of significance were 
identified as:  understanding wife in car; understanding 
friends while playing cards; watching television at 
comfortable level for wife; and making tinnitus less 
noticeable.  

At a VA audiology examination in February 2007, pure tone 
thresholds in db were:  




HERTZ




1000
2000
3000
4000
RIGHT

40
35
45
60
LEFT

50
50
45
55

Speech audiometry revealed speech recognition of 84 percent 
in the right ear and 80 percent in the left ear.  The pure 
tone average was 45 db in the right ear and 50 db in the left 
ear.  These audiologic results produce a numeric designation 
of Level II in the right ear and Level IV in the left ear.  

The claims file also includes records from the offices of a 
private ear, nose, and throat specialist Ishmael H. Amjad, 
M.D.  Audiometric tests were conducted by an audiologist in 
June 2008, and pure tone thresholds in db were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
30
50
55
LEFT

40
50
50
60

Speech audiometry revealed speech recognition ability of 
76 percent in each ear.  The pure tone average was 43 db in 
the right ear and 50 db in the left ear.  These audiologic 
results produce a numeric designation of Level III in the 
right ear and Level IV in the left ear.  

At the Board hearing in August 2008, the Veteran's wife 
testified that she thought the Veteran's hearing had gotten 
worse since his February 2007 VA examination because he was 
unable to hear her call him from another room.  The Veteran 
testified that his hearing was growing worse because when in 
background noise, such as being in a restaurant, he is unable 
to distinguish voices or understand what an individual is 
saying.  He also testified that at church he is unable to 
understand what the priest is saying because there is 
background noise.  He said that in any situation with 
background noise, he is unable to understand.  He said the 
hearing aids help to a degree, but not that much.  He also 
said that he uses an amplification device on his telephone, 
which helps quite a bit in that situation.  The Veteran 
testified that he believes the VA examination he was given in 
a sound booth is not representative of situations in his 
daily life such as being in a restaurant or anywhere else 
where he tries to listen to peoples.  He said he definitely 
contends that his hearing condition had worsened since his VA 
examination in February 2007, and he testified that he was 
willing to have another VA examination.  

At a VA audiology examination in February 2009, pure tone 
thresholds in db were:  




HERTZ




1000
2000
3000
4000
RIGHT

50
50
55
65
LEFT

70
75
75
85

The pure tone average was 55 db in the right ear and 76 db in 
the left ear.  Speech audiometry revealed speech recognition 
of 64 percent in the right ear.  The audiologist explained 
that for the left ear word recognition could not be tested at 
the minimum required decibel level and stated specifically 
that only pure tone results should be used when rating the 
left ear.  Thus, with the use of Table VI for the right ear 
and Table VIA for the left ear, these audiologic results 
produce a numeric designation of Level VI in the right ear 
and also produce a numeric designation of Level VI in the 
left ear.  See 38 C.F.R. § 4.85, Table VI and Table VIA.  

At the February 2009 VA audiology examination, the Veteran 
said his greatest difficulty was hearing in background noise 
or understanding television.  He said that higher pitched 
sounds are difficult for him to hear and understand.  The 
Veteran said he had to turn up the television to hear it and 
had trouble hearing on the telephone.  He reported social-
related problems due to hearing loss such as missing out on 
conversations and having to ask others to repeat frequently, 
even when he was wearing his hearing aids.  The Veteran 
denied any history of work-related problems due to hearing 
loss.  After examination, the audiologist described the 
Veteran's sensorineural hearing loss as mild to moderately 
severe in the right ear and moderately severe to severe in 
the left ear.  She said there would be hearing difficulty in 
occupational activities but there were no effects on usual 
daily activities.  

On review of the evidence outlined above, the Board finds 
that prior to June 19, 2008, the Veteran's hearing impairment 
was no worse than Level II in the right ear and no worse than 
Level IV in the left ear and that as of that date, i.e., 
June 19, 2008, his hearing impairment was Level III in the 
right ear and Level IV in the left ear.  When there is a 
Level II numeric designation in the better ear and a Level IV 
numeric designation in the poorer ear, the rating criteria 
provide for a noncompensable rating, and that is the 
appropriate schedular rating prior to June 19, 2008.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board notes, however, that the audiometric examination 
results of June 19, 2008, establish Level III hearing 
impairment in the right ear and Level IV in the left ear, 
which under the Rating Schedule warrants a 10 percent rating 
from that date until February 28, 2009, when there is 
audiometric evidence of worsening hearing impairment to Level 
VI in each ear.  Those numeric levels meet the schedular 
criteria for the 30 percent rating assigned from that date.  
In the absence of any evidence that the Veteran's hearing 
impairment has worsened beyond Level VI in either ear since 
that time, there is no basis for the assignment of a rating 
higher than 30 percent at any time after February 28, 2009.  

The Board acknowledges that the Veteran has stated that he 
feels that VA audiometric testing in a sound booth does not 
result in an adequate examination because it does not 
represent real-life circumstances such as trying to hear in a 
restaurant or other locations with background noise.  In this 
regard, the Board notes that the Court has held that VA's 
policy for conducting audiological examinations in a sound-
controlled room is valid.  Martinak v. Nicholson, 21 Vet. 
App. 447, 449, 453-54 (2007).  

The Board acknowledges that the Veteran feels he has less 
than perfect hearing throughout the appeal period.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  The schedular criteria are 
specific, and the Veteran's hearing loss was not shown to be 
of sufficient severity to warrant a compensable rating prior 
to the June 2008 audiometric examination.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board further acknowledges that the Veteran has reported 
throughout the appeal period that he has difficulty hearing 
conversations when there is background noise and cannot hear 
the television at volumes that seem normal to others.  The 
Board must emphasize, however, that under the Rating 
Schedule, the fact that a Veteran's hearing is less than 
optimal does not necessarily translate into a compensable 
disability rating.  Indeed, the Rating Schedule, which has 
been described above, makes it clear that monetary 
compensation may be awarded only when a Veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating was not shown 
until the audiometric examination conducted in June 2008.  

In order for the Veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell, 9 Vet. App. at 339 
(the Board may affirm a RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the Veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the Veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  Although 
the Veteran has consistently reported difficulty hearing when 
there is background noise, this does not, in the Board's 
judgment, mean, nor has the Veteran suggested, that he would 
have experienced marked interference in employment had he 
been employed during the appeal period as to warrant referral 
for consideration of an extra-schedular evaluation  Further, 
although the audiologist who conducted the February 2009 VA 
examination said that the Veteran's hearing difficulty as of 
that time would impact on occupational activities, it is the 
judgment of the Board that such effect as well as the social 
impairment of difficulty understanding conversations in the 
presence of background noise, which the Veteran reported 
worsened after the February 2007 VA examination, is 
encompassed in the 10 percent rating assigned from the date 
of June 2008 examination and the 30 percent rating assigned 
from the date of the February 2009 examination.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (disability 
rating itself is a recognition that industrial capabilities 
are impaired).  The Board therefore finds there is no 
indication in the record that schedular evaluations are 
inadequate to evaluate the impairment in the Veteran's 
earning capacity due to his service-connected bilateral 
hearing loss and concludes that referral for application of 
extraschedular provisions is not warranted.  

In summary, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for his service-connected bilateral hearing loss on 
both a schedular and an extraschedular basis prior to 
June 19, 2008, and that the evidence supports a schedular 
10 percent rating, but no higher, from June 19, 2008, to 
February 27, 2009.  In addition, the evidence supports a 
schedular 30 percent rating, but no higher, from 
February 28, 2009.  The evidence does not support referral 
for extraschedular consideration by the Director of the 
Compensation and Pension service.  






	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss prior to 
June 19, 2008, is denied.  

A 10 percent rating for bilateral hearing loss is granted 
from June 19, 2008, to February 27, 2009, subject to the law 
and regulations pertaining to the payment of monetary 
benefits.  

A rating in excess of 30 percent for bilateral hearing loss 
from February 28, 2009, is denied.  


REMAND

The remaining claim on appeal is service connection for right 
shoulder disability, which the Veteran contends stems from a 
right shoulder injury in service.  

In October 2008, the Board determined that new and material 
evidence had been received to reopen the previously denied 
claim.  In this regard, the Board found the Veteran had 
presented credible hearing testimony that established that he 
incurred a right shoulder injury in service.  He testified 
that it occurred during a general quarters situation aboard 
ship in World War II.  The Veteran testified that it was 
pitch dark and he was running when he ran straight into a 
steel ladder, causing him to bounce back.  He testified that 
his shoulder went numb for a while but as the gunners mate, 
he needed to get to the gun regardless of the pain he was 
experiencing.  There were no medical personnel aboard so he 
did not receive any medical attention after the injury and 
the only thing he could do was take aspirin for the pain.  He 
testified he was not given any light duty because he was 
needed to help man the guns.  He further testified that after 
the injury, he experienced problems with the shoulder off and 
on throughout service but did not worry about it too much as 
he was young.  He testified that at separation he was simply 
concerned with getting out of service so he did not report 
the shoulder problem.  He testified that within a year of 
separation of service he went to a general practice doctor in 
Detroit who informed him that the only thing he could do for 
the shoulder was to take aspirin.  The Veteran has said he 
has no records from the physician and has noted that doctor 
would have passed away by now.  

In October 2008, the Board remanded the claim for additional 
development.  This development was to include a VA 
examination to determine the likely etiology of the Veteran's 
current right shoulder disability.  The examiner was to be 
requested to provide an opinion as to whether such disability 
is at least as likely as not related to the Veteran's 
service, and it was stated specifically that in providing 
this opinion the examiner should assume that the Veteran has 
accurately reported that he incurred some level of injury to 
the right shoulder in service when he ran into a ladder 
aboard ship.  

The Veteran subsequently underwent a VA examination in 
March 2009 including clinical examination and an MRI 
(magnetic resonance imaging) study of the right shoulder.  
The MRI study showed a tear of the supraspinatus tendon of 
the rotator cuff, fluid in the subacromial bursa, and 
acromioclavicular joint hypertrophy.  The clinical examiner 
stated the diagnosis was degenerative joint disease/rotator 
cuff tear, right shoulder.  He said his opinion is that the 
condition/disability is less likely than not caused by or a 
result of service.  His rationale was that the Veteran's 
service treatment records and separation examination report 
are silent for any shoulder problem, there is no evidence of 
an on-going or chronic shoulder problem between service and 
the next medical documentation 46 years later in 1991, and 
there are rating decision denials in 1996, 1998, and 2006 
with no new or material information.  

There is no indication in the examination report that the 
examiner, as had been delineated in the examination request 
from the AMC, presumed that the Veteran had accurately 
reported that he incurred some level of injury to the right 
shoulder in service when he ran into the ladder aboard ship.  
Because of this, the Board finds that the examination report 
is inadequate, and will request that the claims file be 
returned to the VA examiner for review and additional 
opinion.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing Board's duty to return inadequate examination 
report); Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
(remanding where VA examination was inadequate for evaluation 
purposes).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file VA medical records for the 
Veteran dated from May 2006 to the 
present.  

2.  Return the claims file to the VA 
examiner who conducted the March 2009 
VA examination, or to another VA 
examiner qualified in orthopedics if 
that examiner is not available.  
Request that the examiner review the 
record and, if warranted, examine the 
Veteran, to include any indicated 
studies.  

Thereafter, the examiner is requested 
to consider the entire evidence of 
record and, accepting the Veteran's 
statements as to the occurrence and 
circumstances of right shoulder injury 
in service when he ran into a ship's 
ladder during general quarters as true, 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
right shoulder disability had its onset 
in service or is causally related to 
any incident of service, including 
having run into a ship's ladder with 
some level of injury of his right 
shoulder.  

The examiner is requested to explain 
the medical rationale for all opinions 
expressed.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examiner's report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
right shoulder disability.  If the 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


